COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Elizabeth Copeland v. Barry Copeland

Appellate case number:   01-14-00680-CV

Trial court case number: 2012-39055

Trial court:             311th District Court of Harris County

        On August 15, 2014, appellant, Elizabeth Copeland, filed her Motion to Extend Time to
File Notice of Appeal. The Motion is GRANTED. Appellant’s Notice of Appeal is considered
timely filed as of August 12, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually    Acting for the Court


Date: August 26, 2014